Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 3, 2019

                                      No. 04-19-00191-CV

                                Alexander Webster PIERCE III,
                                          Appellant

                                                v.

                                     Julia Tomlin PIERCE,
                                            Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-10620
                       Honorable Solomon Casseb, III, Judge Presiding

                                         ORDER

       The reporter’s record was due on March 27, 2018. See TEX. R. APP. P. 35.1. On March
29, 2019, court reporter Kayleen Rivera filed a notice of late record and advised this court that
Appellant has not paid the fee to prepare the reporter’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee.
        If Appellant fails to respond within the time provided, Appellant must file a brief with
this court within THIRTY DAYS of the date of this order, and the court will only “consider and
decide those issues or points [raised in Appellant’s brief] that do not require a reporter’s record
for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due THIRTY
DAYS after Appellant files written proof showing compliance with this order. See id. R. 35.3(c)
(limiting an extension of time to file the record in a regular appeal to thirty days).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court